Per Curiam.

On a prior trial, a jury verdict for plaintiff was set aside as against the weight of the evidence. On this trial, a majority of the jury gave plaintiff a grossly excessive verdict which on plaintiff’s stipulation has been reduced by more than half. On this record, plaintiff failed to establish actionable negligence on defendant’s part causing or contributing to cause the claimed injuries, and the court should have directed a verdict in defendant’s favor.
The judgment appealed from should be reversed, with costs to defendant-appellant, and the complaint dismissed, with costs.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Judgment unanimously reversed, with costs to the appellant, and judgment is directed to be entered dismissing the complaint herein, with costs. Settle order on notice.